Citation Nr: 1401770	
Decision Date: 01/14/14    Archive Date: 01/31/14

DOCKET NO.  10-13 790A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for service-connected diabetes mellitus, currently rated 20 percent disabling. 

2.  Entitlement to total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to December 1969.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a August 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran testified at a Travel Board hearing at the RO before the undersigned in August 2013.  A transcript of the proceeding is of record. 

Although an unappealed rating decision in February 2011 denied entitlement to TDIU, in light of contentions in the record, the issue of entitlement to a TDIU has been added pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), wherein the Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of an increased rating claim when such claim is raised by the record. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

At his hearing, the Veteran and his representative pointed out that the Veteran's diabetic symptomatology has increased in severity since the last VA compensation examination conducted in 2008.  As the record may not accurately reflect the current severity of the service-connected diabetes mellitus another examination is warranted.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (wherein the U. S. Court of Appeals for Veterans Claims determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating). 

In a July 2012 statement, the Veteran asserted that he sees a endocrinologist, "Dr. Diyon" for his diabetes mellitus.  The Veteran indicated at his hearing that additional pertinent private treatment records from Dr. Rozas are available.  The Veteran and his spouse also indicated that the Veteran sees a "blood specialist" in St. Augustine, Florida, with the last name starting with an "S."  After a review of the record, the Board believes that the physician is Dr. Anil Shestha of Island Doctors, in St. Augustine, Florida.  These private treatment records should be requested.  

The Veteran also testified that he sees multiple physicians for the complications of his diabetes mellitus at the VA medical facility in Daytona, Florida.  However, the latest VA treatment records contained in the Veteran's electronic Virtual VA folder from that facility are dated in April 2013.  Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

In that July 2012 statement, the Veteran also asserted that his service-connected diabetes mellitus renders him unemployable.  Therefore, the issue of whether a TDIU rating is warranted is raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447, 452 (2009) (holding that a request for a total disability evaluation on the 
basis of individual unemployability, whether expressly raised by the veteran or reasonably raised by the record, is not a separate claim).  Appropriate development should be conducted, to include issuance of a notice letter pursuant to the Veterans Claims Assistance Act (VCAA) and completion of a VA Form 21-8940.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran proper VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) that advises the Veteran about what is needed to substantiate a claim for a TDIU.  In addition, ask the Veteran to complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, to obtain relevant employment information.

2.  After obtaining the necessary authorization from the Veteran, request copies of complete clinical records pertaining to the Veteran's diabetes mellitus treatment from "Dr. Diyon," Dr. Rozas, and Dr. Anil Shestha of Island Doctors, in St. Augustine, Florida,.  If any requested records are not available, the Veteran should be notified of such.

3.  Relevant, ongoing VA treatment records pertaining to diabetes mellitus dating since April 2013 from the VA medical facility in Daytona, Florida should be obtained.  If any requested records are not available, the Veteran should be notified of such.

4.  After the above has been completed to the extent possible, schedule the Veteran for a VA diabetes mellitus examination to determine the current severity of his service-connected diabetes mellitus.  The claims file must be provided to and be reviewed by the examiner in conjunction with the examination.  All appropriate tests and studies should be conducted, and the results should be reported in detail.  After review of the claims file, the examiner should provide an opinion as to whether the Veteran's diabetes mellitus renders him unable to obtain or maintain gainful employment. 

5.  After undertaking the development above and any additional development deemed necessary, the Veteran's claim should be readjudicated, to include the issue of entitlement to a TDIU.  If the benefits sought on appeal remain denied, provide a Supplemental Statement of the Case, which includes the laws relevant to a TDIU, and provide an appropriate period of time in which to respond.  Then, return the appeal to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


